    Case 3:16-cv-00555-MMD-WGC Document 221 Filed 07/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


GREGORY WEST ENTSMINGER,             )              3:16-cv-00555-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              July 8, 2020
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s Motion for Enlargement of Time to Respond to Defendants’
Motion for Summary Judgment (ECF No. 220).

      Plaintiff’s Motion for Enlargement of Time to Respond to Defendants’ Motion for
Summary Judgment (ECF No. 220) is GRANTED. Plaintiff shall have to and including Monday,
August 10, 2020, in which to respond to Defendants’ Motion for Summary Judgment (ECF No.
209).

       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
